Case 2:21-cv-04509-JFW-KES Document 15-12 Filed 08/02/21 Page 1 of 4 Page ID #:115



1    Chris J. Zhen (SBN 275575)
2    Phone: (213) 935-0715
     Email: chris.zhen@zhenlawfirm.com
3
     Hogan Ganschow (SBN 256137)
4    Phone: (805) 453-4435
     Email: hogan.ganschow@zhenlawfirm.com
5
     Zhen Law Firm
6    5670 Wilshire Blvd, Suite 1800
7
     Los Angeles, CA 90036

8    Attorneys for Plaintiff
9    DIGITAL MARKETING ADVISORS
10

11
                  IN THE UNITED STATES DISTRICT COURT
12

13             FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                             WESTERN DIVISION
15

16

17   DIGITAL MARKETING ADVISORS,         Case No.: 2:21-cv-04509-JFW-KES
18
               Plaintiff,
19                                       DECLARATION OF CHRIS ZHEN
     vs.                                 IN SUPPORT OF MOTION FOR
20
                                         ORDER AUTHORIZING
21   KALYSTA MALLORY,                    ALTERNATIVE SERVICE
22             Defendant.
23

24

25

26

27

28
     DECLARATION OF CHRIS ZHEN         -1-


                                   EXHIBIT 12
                                     - 31 -
Case 2:21-cv-04509-JFW-KES Document 15-12 Filed 08/02/21 Page 2 of 4 Page ID #:116



1                DECLARATION OF CHRIS ZHEN IN SUPPORT OF
2
        MOTION FOR ORDER AUTHORIZING ALTERNATIVE SERVICE
3

4          I, Chris Zhen, declare as follows:
5
           1.     I am an attorney at law duly licensed and admitted to practice before
6

7
     the United States District Court for the Central District of California, Western

8    Division. I am the attorney of record for Plaintiff Digital Marketing Advisors and
9
     if called as a witness, I could and would testify competently thereto.
10

11         2.     I requested personal service of process on Defendant Kalysta Mallory
12
     by Arizona Quick Serve. Arizona Quick Serve verified the Defendant’s address
13

14
     and attempted service on five separate occasions.

15         3.     After the unsuccessful service of process attempts by Arizona Quick
16
     Serve, I investigated other means to attempt to communicate with Defendant so
17

18   that service of process may be completed.
19
           4.     Zachary Urbina, owner of Plaintiff company Digital Marketing
20

21
     Advisors, provided to me Defendant’s email address “m                a@gmail.com”

22   that Mr. Urbina had previously communicated with Defendant through. On June
23
     22, 2021, I sent an email communication with attachments including the Summons
24

25   and Complaint to Ms. Mallory. A true and correct copy of the email of June 22,
26
     2021 is attached as EXHIBIT 13. After I did not receive any response, I sent a
27

28
     follow up email message on June 25, 2021 (EXHIBIT 14), and another follow up
     DECLARATION OF CHRIS ZHEN -2-


                                         EXHIBIT 12
                                           - 32 -
Case 2:21-cv-04509-JFW-KES Document 15-12 Filed 08/02/21 Page 3 of 4 Page ID #:117



1    email message on June 28, 2021 (EXHIBIT 15). To date, I have not received any
2
     responses from Defendant, whether via email or other means. The email
3

4    transmissions to Ms. Mallory did not have any indications of failed or rejected
5
     delivery such as a “bounced email” return message.
6

7
           5.     I performed online searches for other mailing addresses associated

8    with Defendant. A search of the Arizona Corporation Commission database
9
     website (https://ecorp.azcc.gov/EntitySearch/Index) shows an active business
10

11   “KALYSTA MALLORY LLC” owned by Defendant. The business listing shows
12
     two addresses, one for Defendant as the sole member and another for the entity’s
13

14
     place of business. On June 28, I sent a first-class letter including a copy of the

15   Summons and Complaint to the three available addresses (EXHIBIT 8).
16
           6.     The same business entry shows a Statutory Agent of “Louro LLC”
17

18   with Mr. Daniel Louro as the Authorized Agent (EXHIBIT 5). Mr. Louro has an
19
     email address “dlouro213@gmail.com”. Zachary Urbina provided to me an
20

21
     additional email address “daniel@lourollc.com” used by Mr. Louro while

22   representing Defendant in an unrelated legal matter. I sent email messages to both
23
     email addresses for Mr. Louro inquiring of his capacity to accept service of
24

25   process. True and correct copies of the email messages to Mr. Louro on June 10
26
     are attached as EXHIBIT 10 and EXHIBIT 11. To date I have not received any
27

28
     DECLARATION OF CHRIS ZHEN                 -3-


                                          EXHIBIT 12
                                            - 33 -
Case 2:21-cv-04509-JFW-KES Document 15-12 Filed 08/02/21 Page 4 of 4 Page ID #:118



1    responses from Mr. Louro. The email transmissions were sent successfully without
2
     any bounced email return messages.
3

4          7.     Personal service has proven to be impracticable. Other means for
5
     attempting to communicate with Defendant to complete service of process have
6

7
     also proven unsuccessful.

8          8.     Because personal service has proven to be impracticable, I
9
     respectfully request that the court authorize alternative service of process.
10

11

12
           I declare under penalty of perjury under the laws of the United States of
13

14
     America that the foregoing is true and correct.

15         Executed on this 2nd day of August 2021 in Los Angeles, California.
16

17
                                      By: /s/ Chris J. Zhen
18                                    Chris J. Zhen (State Bar No. 275575)
                                      chris.zhen@zhenlawfirm.com
19
                                      (213) 935-0715
20                                    Hogan Ganschow (State Bar No. 256137)
21
                                       hogan.ganschow@zhenlawfirm.com
                                      (805) 453-4435
22                                    ZHEN LAW FIRM
23                                    5670 Wilshire Blvd #1800
                                      Los Angeles, CA 90036
24

25                                    Attorneys for Plaintiff
                                      DIGITAL MARKETING ADVISORS
26

27

28
     DECLARATION OF CHRIS ZHEN                 -4-


                                         EXHIBIT 12
                                           - 34 -
